Per Curiam.
The allegation that the defendant disposed of his property with intent to defraud his creditors rests wholly upon the affidavit of the attorney, who had no personal knowledge of the facts. His statements de*558pended upon information acquired by him, the sources of which have not been disclosed, and the practice is settled that an attachment cannot be obtained upon such an affidavit. The affidavit made by one of the plaintiffs does not strengthen this part of the case; for, while he states that the defendant assigned and disposed of and secreted his property with intent to cheat and defraud his creditors, no facts are disclosed which would justify this statement. The order should be reversed, with $10 costs and disbursements, and the attachment vacated. All concur.